Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea of organizing human activity.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim is analyzed to determine whether it is directed to a judicial exception. Claim 1 recites the steps of a gaming system comprising a processor and a memory to: responsive to an occurrence of a game triggering event, determine if any persistent elements are currently associated with a game, and responsive to a 
These limitations recite an abstract idea of organizing human activity. The claim limitation of responsive to an occurrence of a game triggering event, determine if any persistent elements are currently associated with a game recite a step of managing a game according to game rules. The steps of “communicate, to a server, seed request data, receive, form the server, data associated with a first seed, responsive to the first seed being associated with a single predetermined game outcome and no persistent elements, for a play of the game: cause a display device to display the single predetermined game outcome, and not associate any persistent elements with the game, and responsive to the first seed being associated with a first plurality of predetermined game outcomes and a first persistent element, for the play of the game: cause the display device to display a first predetermined game outcome of the first plurality of predetermined game outcomes, and associate the first persistent element 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 


Claim 1 does not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claim 1 is not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The system comprising a processor and a memory to communicate with a server and receive data is not used in a meaningful way. The gaming system is generic computer used to perform the abstract idea electronically. The processor, memory and server are used to implement the game in an electronic embodiment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claim recites a processor, a memory a server and a display device to perform the claimed invention.
These limitations are directed to generic game components or a generic computer used to perform the abstract idea.  "To salvage an otherwise patent-ineligible 
For instance, the server can be a non-electronic storage devices storing the seeds or a person can generate the seed for the outcome (i.e. selecting a random outcome such as cards, die, ball, bingo number/outcome, etc.). The person can receive the seed from the person selecting a seed and display the outcome. Therefore the claimed invention can be performed by a person. The use of a gaming system comprising a processor and a memory communicating with a server is not integral to the claimed invention.

In addition, the claim limitations of, “communicate, to a server, seed request data, receive, form the server, data associated with a first seed,” are steps in which data is transmitted over a network. Using a computer to receive or transmit data over a network is well-understood, routine and conventional as indicated by the courts.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network

The limitations of, “responsive to the first seed being associated with a single predetermined game outcome and no persistent elements, for a play of the game: cause a display device to display the single predetermined game outcome, and not associate any persistent elements with the game, and responsive to the first seed being associated with a first plurality of predetermined game outcomes and a first persistent element, for the play of the game: cause the display device to display a first predetermined game outcome of the first plurality of predetermined game outcomes, and associate the first persistent element with the game for a quantity of subsequent plays of the game” are steps in which an outcome is displayed according to the received data according to the game rules. A processor to display a game outcome on a display device according data is well known and conventional in the art. As indicated by Saffari (US 2003/0050111), a general type of conventional gaming machines comprises a control with a memory and processor controls the overall operation of the gaming machine (paragraph 2). The controller is programmed to allow a person to make a wager, to cause video images to be generated on the display unit, to determine an outcome of the game, and to determine a value payout associated with the outcome of the game (paragraph 2).

As indicated above, the processor, memory, server and display device are used in a conventional manner. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicely (US 2011/0003627) discloses a gaming system (10 in Fig. 2b) comprising: 
a processor; and a memory device which stores a plurality of instructions, which when executed by the processor (12 and 14 in Fig. 2a), cause the processor to:
communicate, to a server, seed request data, and receive, from the server, data associated with a first seed (The central controller maintains at least one set or pool of game outcome seeds. The central controller flags the selected predetermined game outcome seed(s) as unavailable and communicates the selected predetermined game outcome seed(s) to the gaming device, paragraph 102.), 
responsive to the first seed being associated with a single predetermined game outcome and no persistent elements, for a play of the game: cause a display device to display the single predetermined game outcome, and not associate any persistent elements with the game (determine if the selected predetermined game outcomes includes a persistence game award value, paragraph 110. The selected predetermined game outcome can be a single game outcome associated with a win and is not associated with any persistent game award value; paragraph 111; i.e. Fig. 4a), and 

However Nicely fails to teach: responsive to an occurrence of a game triggering event, determine if any persistent elements are currently associated with a game, and responsive to a determination that no persistent elements are currently associated with the game: communicate, to a server, seed request data and;

Another close prior art, Michaelson (US 2004/0166923) discloses a central computing system maintaining a pool of seeds (paragraphs 26) wherein each seed is associated with a single outcome or a plurality of outcomes (outcome of a primary game and a secondary game, paragraphs 26-29). Michaelson discloses that the secondary game can be the same as the primary or based game (paragraph 46) and that the same seed is utilized to determine both the primary and secondary game (paragraph 47).

Nicely’s persistent element is a secondary game award (26 in Figs. 4a-4b). Therefore it would not have been obvious to modify Nicely’s system to incorporate a seed associated with a plurality of predetermined game outcomes as taught by Michaelson. In addition, Nicely and Michaelson fails to teach responsive to an occurrence of a game triggering event, determine if any persistent elements are .

Conclusion
This is a continuation of applicant's earlier Application No. 16/114,493.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  
All claims (pending claim 1) is identical to claim 1 of application 16/114,493 which was finally rejected on 7/28/20.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715